Title: To James Madison from Ira Allen, 20 October 1804 (Abstract)
From: Allen, Ira
To: Madison, James


20 October 1804, Rutland. “Before I Left Philedelphia I gave Directions for one Dozen of the Second Vollum of the Olive Branch to be Delivered to Mr. Young who was to Distribut them to the Heads of Departments in Washington which I Suppose has been done. That you may be Informed of My Proseeders I inclose a Copy my Letters to Mr. Monroe my Council & Proctor in London with an address to the Governor Council and Assembly the Result of the Latter will be Communicated to you that the Executive of the United States might be fully informed and take Such measures as may be most Consistant to Protect the Flagg of the United States the Dignity of It’s Government Rights of the States Governments and that of Individuals.
“I Expect to make you a Vissit in December Next.”
